ORDER
PER CURIAM.
Appellant, Emma Donald, (“claimant”), appeals the judgment of the Labor and Industrial Relations Commission in favor of respondents, Beatrice Cheese and Division of Employment Security, (“respondents”), finding claimant was disqualified for unemployment benefits because she left work with her employer voluntarily, without good cause attributable to her work or her employer. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the denial of benefits is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. Claimant failed to meet her burden of proof, i.e., she *896failed to show a right to benefits. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).